          Case 1:21-cr-00268-LTS Document 15 Filed 06/30/21 Page 1 of 2




                                               June 30, 2021

By ECF

Honorable Laura Taylor Swain
United States District Court                                MEMO ENDORSED
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:    United States v. Yenny Santos-Reynoso, 21 Cr. 268 (LTS)

Dear Chief Judge Swain:

       I write to respectfully request that the Court modify Ms. Santos’s bail by removing
the condition of curfew enforced by electronic monitoring. Pretrial Services – per Officer
Marlon Ovalles – objects to the modification for policy reasons, but notes that Ms. Santos
has been wholly compliant with all the conditions of release. The Government – per
Assistant U.S. Attorney Kevin Mead – takes no position on this request.

         Ms. Santos was arrested on February 16, 2021 and released on conditions including a
 $25,000 bond co-signed by two financially responsible persons and curfew enforced by
 electronic monitoring. These conditions were imposed to address the potential risk of flight,
 given that Ms. Santos was charged with illegally reentering the United States. Ms. Santos is a
 41 year old woman who lives with her husband of eight years and her two children, who are all
 U.S. citizens. (Ms. Santos’s husband is one of the co-signers on the bond.) Ms. Santos has been
 compliant with all the conditions of release and wants only to remain here with her family.
 Here, given Ms. Santos’s conduct over the past four months, the condition of curfew enforced
 by electronic monitoring is now more restrictive than necessary to satisfy the purposes of the
 Bail Reform Act. See 18 U.S.C. § 3142(c)(1)(B) and (3) (judicial officer shall order the pretrial
 release of a person subject to the least restrictive combination of conditions that will reasonably
 assure the appearance of the person as required and the safety of the community; the judicial
 officer may at any time amend the order to impose different conditions of release).

         Pretrial Services’ objection to the modification – at least as I understand it – is that
 because Pretrial Services itself recommended home detention enforced by electronic monitoring
 at the time Ms. Santos was presented in February – its policy is to object to a later modification
 that removes the monitoring condition. To the extent there is such a policy, it conflicts with the
 Bail Reform Act’s command that a person should be subject to the least restrictive combination
 of conditions, and that determination – by statute – is amenable to change over time. As noted
            Case 1:21-cr-00268-LTS Document 15 Filed 06/30/21 Page 2 of 2

Honorable Laura Taylor Swain                                                               Page 2
June 30, 2021

Re:       United States v. Yenny Santos-Reynoso, 21 Cr. 268 (LTS)

    above, Officer Ovalles has represented that Ms. Santos’s conduct on release has been
    exemplary.

        Accordingly, I respectfully request that the Court modify Ms. Santos’s conditions of
release by removing the condition of curfew enforced by electronic monitoring.

          Thank you for your consideration of this request.

                                               Respectfully submitted,

                                                
                                               /s/
                                               Martin S. Cohen
                                               Ass’t Federal Defender
                                               (212) 417-8737
                                               The request for modification is denied. Mere compliance with
cc:       AUSA Kevin Mead, by ECF              bail conditions is insufficient to show that a particular
          Marlon Ovalles, by e-mail            condition is unnecessary, and there has been no proffer as to
                                               any relevant change in circumstances. DE# 15 resolved.
                                               SO ORDERED.
                                               6/30/21
                                               /s/ Laura Taylor Swain, Chief USDJ
